In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                     No. 06-20-00091-CV




IN THE MATTER OF THE MARRIAGE OF BONNIE ALLEN THOMAS
             AND LLOYD GRIFFITH THOMAS




             On Appeal from the 18th District Court
                    Johnson County, Texas
               Trial Court No. DC-D202000937




         Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

          Bonnie Allen Thomas, appellant, filed a notice of appeal in this matter on November 11,

2020.1 The clerk’s record was due to be filed with this Court on or before January 27, 2021.

The reporter’s record was due to be filed with this Court on or before December 28, 2020.

Thomas is not indigent and is thus responsible for paying or making adequate arrangements to

pay the clerk’s and reporter’s fees for preparing the respective records. See TEX. R. APP. P.

37.3(b), (c). The district clerk has informed this Court that a designation has not been received

and that the fee has not been paid for the preparation of the clerk’s record. The court reporter has

likewise informed this Court that she has not received a designation or payment for the reporter’s

record.

          By letter dated January 28, 2021, Thomas was provided with notice of and an opportunity

to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further warned Thomas

that, if she did not submit an adequate response to the notice by February 8, 2021, this appeal

would be subject to dismissal for want of prosecution and for failure to comply with the above-

cited rules. Thomas did not pay for the preparation of the clerk’s record or the reporter’s record

and did not file proof of indigency.           See TEX. R. APP. P. 20.1.           Further, we received no




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
                                                       2
communication from Thomas responsive to the January 28 correspondence. Accordingly, this

appeal is ripe for dismissal.2

        Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                                         Josh R. Morriss, III
                                                         Chief Justice


Date Submitted:           March 8, 2021
Date Decided:             March 9, 2021




2
 Thomas likewise did not file a docketing statement in accordance with Rule 32.1 of the Texas Rules of Appellate
Procedure, see TEX. R. APP. P. 32.1, and did not tender the mandatory $205.00 filing fee associated with the appeal,
see TEX. R. APP. P. 5.
                                                         3